Me KiNNEY -J. :
A remittitur in an action of ejectment is authorized, but it should have been entered of record and the court should have pronounced judgment accordingly.
To have cured the verdict, the plaintiff instead of a mere offer not to take possession, ought to have made such a release or relinquishment as would have had the proper legal ■efficacy of settling all controversy in future, as to so much of the land as, by the plaintiff’s admission, he had no right to *92recover. Upon this point alone we reverse the judgment and award a new trial. [1] Judgment reversed.

(1) A party appealing on account of excessive, judgment, should withdraw the appeal after remittitur entered, remitting the excess complained of. Theavenought v. Hardeman, 4 Yerg. 565.
Remittitur in torts and action ex contractu. Branch v. Bass, 5 Sneed, 366. Remittitur in the Supreme Court. Fawkles v. Webber, 8 Humph. 530; Campbell v. Hancock, 7 Humph. 75; Crabb v. Nashville Bank, 6 Yerg. 332; McKinley v. Beasley, 5 Sneed, 170.
A remittitur in the Circuit Court will not cure a justices judgment which was in excess of his jurisdiction, such a judgment being void. Dixon v. Caruthers 9 Yerg. 30.